Title: To Thomas Jefferson from Joseph Miller, 20 August 1825
From: Miller, Joseph
To: Jefferson, Thomas


Sir,
London,
August—20th 1825.
The circumstances of my being without friends or even acquaintances in the United States likely to assist me in my present enquiry added to that of my knowledge of your unprecedinted Kindness to my poor Father. and the high character I have ever heard attributed to you of all that is just & good emboldens me tho’ an entire Stranger to you to ask your advice & assistance.—By a letter dated albemarle County Virginia, U. States Feby 6th 1825 I have received from a Mr Wood (the husband of my Sister) the Melancholy tidings of the death of my poor Father & with it the intelligence that he had left a Will bequeathing two thirds of his estate to me & one third to my Sister after the payment of all his just debts.—The decease of my Father is Stated in Mr Woods letter to have occurred in Seper 1824 tho’ neither himself or my Sister think of advising me of So important  an event before the Month of Feby  entering the constitution of mens minds offer perhaps as much variety as their persons & unfortunately such is the nature of mine that I felt—this neglect deeply—As Mr Wood has not Sent me a copy of my Fathers will. and has stated the property to be incumbered with debts equal to its value, I cannot but think it Singular (without meaning to impute any wrong to Mr Wood) that my Father should have made Such a will Knowing the property when all the debts against it were paid to be valueless this circumstance in conjecture with others that have recently come within my observation I regret to say have excited. Some Suspicions in my mind which I am anxious to dissipate if unjust or confirm if otherwise all therefore I write to trouble you about is if not asking too much to favor me with a letter Stating if any particulars relative to the States of my Fathers property has at any time come within your knowledge as well as the State of his affairs generally & if not what course in your judgment would be best to take in order to Satisfy myself in relation to those particulars.—If in troubling you with this communication I have presumed too much on what may have been merely a casual acquaintance with my Father I trust my ignorance will be deemed a Sufficient apology—With the tender of my grateful thanks for the many instances of Kindness evident towards my  Father & Sister & which I earnestly wish it were in my power to repay—I remain with every Sentiment of respect & gratitudeYour obliged & obedient ServantJoseph Miller